Per Curiam.
This case tried at the same time as that of Kalleberg, administratrix, against the same defendant, No. 103 of the present term (ante p. 222) and depends on the same state of facts. For the reasons -given in the opinion of this court in that case, the judgment herein will be reversed, to the end that a venire de novo issue.
For affirmance — None'.
For reversal — The Chancellor, Chief Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, White, Heppeheimer, Williams, JJ. 13.